Citation Nr: 0013844	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-03 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of Chapter 38, United States Code, 
Section 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran had 23 years active duty ending with his 
retirement in January 1962.  The appellant is his surviving 
spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
1997 by the Columbia, South Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied 
entitlement to service connection for the cause of the 
veteran's death and also denied entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 (West 1991).  The appellant 
entered notice of disagreement in February 1998, a statement 
of the case was issued in February 1998, and a substantive 
appeal was received in March 1998.  In a written 
communication received in April 1998, the appellant withdrew 
a previous request for a personal hearing before the RO. 


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1997; his death 
certificate lists the cause of death as respiratory arrest 
with atrial fibrillation, status post cerebral vascular 
accident, and infected decubitus ulcers listed as other 
significant conditions contributing to death but not 
resulting in the underlying cause of death. 

2.  At the veteran's death, service connection had been 
established for:  arthritis of the lumbar spine with severe 
loss of range of motion, rated as 40 percent disabling; 
arthritis of the cervical spine with severe limitation of 
motion, rated as 30 percent disabling; right nephrectomy, 
rated as 30 percent disabling; postoperative right knee with 
arthritis and painful motion, rated as 10 percent disabling; 
arthritis of the thoracic spine, rated as noncompensably (0 
percent) disabling; bilateral hearing loss, rated as 30 
percent disabling; right inguinal herniorrhaphy, rated as 
noncompensably disabling; and left varicocelectomy, rated as 
noncompensably disabling; appendectomy scar, rated as 
noncompensably disabling.  

3.  By rating decision in May 1994, the RO effected an April 
1994 Board decision finding that a total rating based on 
individual unemployability was warranted; the May 1994 rating 
decision assigned an effective date of January 7, 1991, for 
the grant of a total rating on the basis of individual 
unemployability. 

4.  Atrial fibrillation, status post cerebral vascular 
accident, and decubitus ulcers were not present in service or 
until many years after service, and there is no medical 
evidence of a nexus between these disorders, or respiratory 
arrest, and the veteran's service or a service-connected 
disability. 


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  A claim of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 lacks entitlement under the law.  38 U.S.C.A. 
§ 1318(b) (West 1991); 38 C.F.R. § 3.22(a) (effective January 
21, 2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c); see Ventigan v. Brown, 9 Vet. App. 34, 36 (1996). 

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A claim for service connection for the cause of 
death must be supported by evidence to establish that the 
claim is well grounded.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).

To establish that a claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded, an appellant must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and a nexus between the 
in-service injury or disease and the cause of death, see 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
required to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The truthfulness of evidence for the purpose of 
determining whether the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
well grounded will be presumed, as required by Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995), and King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has indicated that a 
claim may be well grounded based on application of the rule 
for chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 
supra.

The appellant's VA Form 21-534, Application for Dependency 
and Indemnity Compensation, Death Pension, and Accrued 
Benefits by a Surviving Spouse or Child, was received in 
November 1997.  The appellant, widow of the veteran, contends 
that service connection is warranted for the cause of the 
veteran's death. 

The Certificate of Death reflects that the veteran died on 
October [redacted], 1997 at the age of 81 as a result of respiratory 
arrest with atrial fibrillation, status post cerebral 
vascular accident, and infected decubitus ulcers listed as 
other significant conditions contributing to death but not 
resulting in the underlying cause of death.  At the veteran's 
death, service connection had been established for:  
arthritis of the lumbar spine with severe loss of range of 
motion, rated as 40 percent disabling; arthritis of the 
cervical spine with severe limitation of motion, rated as 30 
percent disabling; right nephrectomy, rated as 30 percent 
disabling; postoperative right knee with arthritis and 
painful motion, rated as 10 percent disabling; arthritis of 
the thoracic spine, rated as noncompensably (0 percent) 
disabling; bilateral hearing loss, rated as 30 percent 
disabling; right inguinal herniorrhaphy, rated as 
noncompensably disabling; left varicocelectomy, rated as 
noncompensably disabling; appendectomy scar, rated as 
noncompensably disabling. 

A review of the record reveals that atrial fibrillation, 
status post cerebral vascular accident, and decubitus ulcer 
were not present in service or until many years after 
service, and there is no medical evidence of a nexus between 
these disorders, or respiratory arrest, and the veteran's 
service or a service-connected disability.  In this regard, 
the Board notes that periodic physical examinations during 
service all showed that his heart was clinically evaluated as 
normal; there is also no documentation of any ulcer(s) in the 
veteran's service medical records.  Post-service records 
include the reports of VA examinations in July 1970 and 
February 1976 which do not document any cardiovascular 
problems or ulcers.  It appears from the record that the 
veteran developed cardiovascular disease around 1977, and the 
evidence also shows that his ulcer problems did not develop 
any earlier than the 1970's.  There is thus no basis for 
linking any of the disorders to the veteran's service by 
means of the presumption provisions of 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  There is also no medical 
evidence otherwise showing any continuity of pertinent 
symptomatology to suggest a link between any of the 
conditions involved with the veteran's death and his military 
service.  

In sum, what is lacking in this appellant's case is medical 
evidence of a nexus between respiratory arrest, atrial 
fibrillation, cerebral vascular accident, or decubitus ulcer, 
and the veteran's periods of military service, or any 
disability attributable thereto, including his service-
connected disabilities. 

With regard to the appellant's belief, as expressed on her VA 
Form 9, that the veteran's death was caused by his service-
connected disabilities, a lay person is competent to describe 
symptoms observed, but is not competent to offer evidence 
which requires medical knowledge, such as diagnosis or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  If the only evidence on a medical 
issue is the testimony of a lay person, the claimant does not 
meet the burden imposed by 38 U.S.C. section 5107(a) and does 
not have a well-grounded claim.  Unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form the basis of a well-grounded claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  For these reasons, the 
Board must find that the appellant's claim for service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a).

As the foregoing explains the need for competent evidence 
linking the cause of the veteran's death to his active duty 
service, the Board views its discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application.  See Graves v. Brown, 8 Vet. App. 522, 524-
525 (1996).  

II.  38 U.S.C.A. § 1318

The provisions of 38 U.S.C.A. § 1318 which provide that DIC 
benefits are payable to the surviving spouse in the same 
manner as if the veteran's death was service connected when 
the veteran at the time of death was in receipt of or 
entitled to receive compensation for a service-connected 
disability that was continuously rated totally disabled by a 
schedular or unemployability rating for a period of 10 or 
more years immediately preceding death.  38 U.S.C.A. 
§ 1318(b).  A final rule effective January 21, 2000, amended 
38 C.F.R. § 3.22 to make it clear that in order to be 
entitled to DIC under the provisions of 38 U.S.C.A. § 1318, 
the evidence must show that at the time of death the veteran 
was receiving, or entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  65 FR 3388 (January 21, 2000).

In this case, the evidence reflects that a total evaluation 
for the veteran's service-connected disabilities was 
established effective from January 7, 1991.  The veteran died 
on October [redacted], 1997, less than 7 years after a total rating 
for service-connected disabilities had been established.  As 
he was not rated by VA as totally disabled for a continuous 
period of at least 10 years immediately preceding his death, 
there is no legal basis for entitlement to DIC under 38 
U.S.C.A. § 1318. 


ORDER

The appeal is denied as to both issues.




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

